                Case 5:18-cr-00506-BLF Document 23 Filed 12/20/18 Page 1 of 2




 1 ALEX G. TSE (CABN 152348)
   United States Attorney
 2
   BARBARA J. VALLIERE (DCBN 439353)
 3 Chief, Criminal Division

 4 KATHERINE GRIFFIN (CABN 282162)
   Assistant United States Attorney
 5
          150 Almaden Boulevard, Suite 900
 6        San Jose, California 95113
          Telephone: (408) 535-5061
 7        Katherine.Griffin@usdoj.gov

 8 Attorneys for United States of America

 9                                   UNITED STATES DISTRICT COURT

10                                 NORTHERN DISTRICT OF CALIFORNIA

11                                            SAN JOSE DIVISION

12
     UNITED STATES OF AMERICA,                       ) NO. 5:18-CR-506-BLF
13                                                   ) [FILED OCTOBER 11, 2018]
             Plaintiff,                              )
14                                                   )
        v.                                           )
15                                                   )
     ANTHONY VALDEZ, ET AL.,                         )
16                                                   )
             Defendant.                              )
17                                                   )

18
     UNITED STATES OF AMERICA,                       )   NO. 5:18-CR-612-EJD
19                                                   )   [FILED DECEMBER 20, 2018]
             Plaintiff,                              )
20                                                   )   NOTICE OF RELATED CASE IN A CRIMINAL
        v.                                           )   ACTION
21                                                   )
     JOHN MAGAT,                                     )
22                                                   )
             Defendant.                              )
23                                                   )
24
             The United States of America, pursuant to Local Criminal Rule 8-1, hereby notifies the Court that
25
     the two above-captioned criminal cases may be related.
26
             The indictment in United States v. Valdez, et al., 5:18-CR-506-BLF, charges criminal
27
     racketeering-related offenses, stemming from the defendants’ Norteno street gang membership and
28

     NOTICE OF RELATED CASES
     U.S. v. MAGAT, U.S. v. VALDEZ, et al.                                                     v. 7/10/2018
               Case 5:18-cr-00506-BLF Document 23 Filed 12/20/18 Page 2 of 2




 1 participation in a “murder squad” with other known and unknown Norteno gang members and associates.

 2 The indictment in United States v. John Magat, 5:18-CR-612-EJD, charges a single count of felon in

 3 possession of firearms and ammunition, in violation of 18 U.S.C. § 922(g)(1). Though defendant John

 4 Magat (5:18-CR-612-EJD) is not yet charged with racketeering-related crimes, the government has reason

 5 to believe that defendant Magat is a Norteno gang member, as well as a member of the same “murder

 6 squad” – and, thus, believed to be a participant in the conspiracy charged in U.S. v. Valdez (5:18-CR-506-

 7 BLF).

 8          These cases do not seem to concern the same defendants, nor “the same alleged events,

 9 occurrences, transactions or property,” pursuant to Local Criminal Rule 8-1(b)(1). However, these cases

10 may result in “substantial duplication of labor if heard by different Judges,” or create conflicts if conducted

11 before different Judges, pursuant to Local Criminal Rule 8-1(b)(2). At the very least, the government

12 anticipates that facts and evidence related to each case will be used in the sentencing(s) of the other case.

13 Additionally, representation by one attorney in both cases is likely to create a conflict of interests.

14          While it is too early to determine whether the cases may result in substantial duplication of labor

15 if heard by different Judges, there is likely to be overlap in facts and evidence, as well as potential conflict

16 in attorney representation. Thus, per the requirement of Local Criminal Rule 8-1(c)(4), government

17 counsel states that assignment of these cases to a single judge is likely to conserve judicial resources and

18 promote an efficient determination of each action.

19 DATED: December 20, 2018                                        Respectfully submitted,

20                                                                 ALEX G. TSE
                                                                   United States Attorney
21

22                                                                 /s/
                                                                   KATHERINE GRIFFIN
23                                                                 Assistant United States Attorney

24

25

26

27

28

     NOTICE OF RELATED CASES
     U.S. v. MAGAT, U.S. v. VALDEZ, et al.                                                         v. 7/10/2018
